Citation Nr: 0613139	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the low back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The appellant was a member of the Marine Corps Reserves and 
had active duty for training (ACDUTRA) from June 1992 to 
August 1992 and from July 1993 to August 1993.  He had 
periods of inactive duty for training (INACDUTRA) from June 
1992 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In December 2005, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
At the hearing, the appellant submitted additional evidence 
along with a waiver of RO consideration.  The Board will 
consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The appellant currently has degenerative disc disease that is 
likely the result of injury during a period of INACDUTRA.


CONCLUSION OF LAW

The appellant has degenerative disc disease at L4-5 and L5-S1 
that is the result of injury incurred during INACDUTRA.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the view of the Board's favorable disposition of the 
claim, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

Active military service includes any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  
INACDUTRA is duty other than full-time duty prescribed for 
Reserves.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. 
§ 3.6(d) (2005).

A review of the appellant's service medical records (SMRs) 
reveals that the appellant complained of pain after training 
exercises while on INACDUTRA in January 1996.  He stated the 
pain began in his low back and went down to his toes.  During 
a December 2005 hearing, the appellant testified that he 
injured his back at that time while carrying heavy artillery 
shells.  He stated that he did not experience any back pain 
prior to the training injury.

In August 1996, Dr. J. Daniel Post diagnosed the appellant 
with lumbar disc syndrome at L4-L5 and L5-S1.  Dr. Post 
stated that this "began in January, 1996, and at this point 
is considered to be chronic."  In a follow-up report in 
November 1996, Dr. Post continued to diagnose the appellant 
with lumbar disc syndrome at L4-L5 and L5-S1.  He stated that 
"this condition is chronic and continues to be the result of 
an on-the-job [referring to military training] injury from 
January, 1996."

Although there is no diagnosis of a back disability noted 
while the appellant was on INACDUTRA, based on service 
records and the appellant's credible testimony, the evidence 
weighs in favor of the appellant's claim, namely that he 
experienced a back injury while on INACDUTRA.  Furthermore, 
an examiner diagnosed the appellant with a back disability 
and related it to his training injury.  Although the examiner 
may have relied on the appellant's recited history, there is 
no competent medical evidence to the contrary.  Considering 
all the evidence of record, and resolving reasonable doubt in 
favor of the appellant, the Board finds that service 
connection is warranted.


ORDER

Service connection for degenerative disc disease at L4-5 and 
L5-S1 is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


